--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION COPY

--------------------------------------------------------------------------------


AMENDMENT NO. 2


TO


UP TO $148,000,000 SENIOR SECURED CREDIT AGREEMENT


Dated as of December 31, 2014,


among


BALTIC TRADING LIMITED
as Borrower,


AND


THE VARIOUS LENDERS LISTED ON SCHEDULE I THERETO,
as Lenders,


AND


NORDEA BANK FINLAND PLC, NEW YORK BRANCH
as Administrative Agent and as Security Agent


AND


NORDEA BANK FINLAND PLC, NEW YORK BRANCH and SKANDINAVISKA ENSKILDA BANKEN AB
(PUBL)
as Mandated Lead Arrangers


AND


NORDEA BANK FINLAND PLC, NEW YORK BRANCH
as Bookrunner



--------------------------------------------------------------------------------

 
Dated as of August 3, 2015



--------------------------------------------------------------------------------



AMENDMENT NO. 2 TO SENIOR SECURED CREDIT AGREEMENT


THIS AMENDMENT NO. 2 TO SENIOR SECURED CREDIT AGREEMENT (this “Amendment”) is
dated as of August 3, 2015, by and among (1) BALTIC TRADING LIMITED, a company
incorporated under the laws of the Republic of the Marshall Islands (the
“Borrower”), (2) the Lenders party hereto from time to time (the “Lenders”), (3)
NORDEA BANK FINLAND PLC, NEW YORK BRANCH (“Nordea”) and SKANDINAVISKA ENSKILDA
BANKEN AB (PUBL), as Mandated Lead Arrangers (the “Lead Arrangers”),(4) NORDEA,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Security Agent under the Security Documents (in such capacity, the “Security
Agent”), and (5) NORDEA, as bookrunner (the “Bookrunner”), and amends and is
supplemental to the Senior Secured Credit Agreement, dated as of December 31,
2014, entered into by and among the Borrower, the Lenders, the Lead Arrangers,
the Administrative Agent, the Security Agent and the Bookrunner (as amended
prior to the date hereof, the “Original Agreement” and as further amended
hereby, the “Credit Agreement”).


W I T N E S S E T H   T H A T:


WHEREAS, the Borrower wishes to effect certain changes to the Credit Agreement;


WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to consent to the amendments to the Original Agreement as
provided for herein;


NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:


1.                   Definitions.  Unless otherwise defined herein, words and
expressions defined in the Original Agreement have the same meanings when used
herein.


2.                   Representations and Warranties.  The Borrower hereby
represents and warrants that as of the date hereof, each and every
representation and warranty made in the Original Agreement and the Note (updated
mutatis mutandis) are true and correct in all material respects (it being
understood and agreed that any such representation or warranty which by its
terms is made as of a specified date, or is only applicable as of the Initial
Borrowing Date, shall; be required to be true and correct in all material
respects only as of such specified date).


3.                  No Defaults.  The Borrower hereby represents and warrants
that as of the date hereof, after giving effect to this Amendment, there exists
no Event of Default or any condition which, with the giving of notice or passage
of time, or both, would constitute an Event of Default.


4.                   Performance of Covenants.  The Borrower hereby reaffirms
that it has duly performed and observed the covenants and undertakings set forth
in the Original Agreement, the Note and the Security Documents on its part to be
performed, and covenants and undertakes to continue duly to perform and observe
such covenants and undertakings, other than, in each case, as waived hereby, so
long as the Credit Agreement, as may be amended or supplemented from time to
time, shall remain in effect.


5.                   Amendments to the Original Agreement.  Subject to the terms
and conditions of this Amendment, the Original Agreement is hereby amended and
supplemented as follows:



(a) All references to “this Agreement” shall be deemed to refer to the Original
Agreement, as amended hereby;

--------------------------------------------------------------------------------




(b) Section 1 of the Original Agreement is hereby amended by amending and
restating the following definitions:



“Collateral Vessel” shall mean (a) each Term Loan Vessel, (b) each Revolving
Loan Vessel and (c) such other vessel posted as Additional Collateral (such
vessel, an “Additional Vessel”); provided, that for the purposes of Sections
4.02(c) and 8.07(a), an Additional Vessel shall not be deemed a Collateral
Vessel; provided, further, that Schedule VI is automatically updated to include
any Additional Vessel without any further action on the part of the
Administrative Agent.


“Subsidiary Guarantor” shall mean each wholly-owned direct and indirect
Subsidiary of the Borrower or Genco that owns, directly or indirectly, any
Collateral Vessel, on a joint and several basis, each such Subsidiary to be
party to the Guaranty or execute a counterpart thereof after the Closing Date.



(c) Section 1 of the Original Agreement is hereby amended by adding the
following definitions in the correct alphabetical order:



“Additional Vessel” shall have the meaning provided in the definition of
“Collateral Vessel”.


“Additional Vessel Release Conditions” mean, with respect to the release of any
Additional Vessel, the following:


(a)            before and after giving effect to such release, (i) no Default or
Event of Default shall have occurred and be continuing and (ii) the Borrower
shall be in compliance with Section 8.07(d);


(b)            the Borrower shall have delivered to the Administrative Agent (i)
an officer’s certificate certifying as to matters in clause (a) above, (ii)
Appraisals meeting the requirements set forth in Section 5.02(f) and (iii) any
other documents reasonably requested by the Administrative Agent; and


(c)            the Borrower shall have paid all costs and expenses of the
Administrative Agent and the Collateral Agent relating to the preparation,
execution and delivery of the relevant release documents.



(d) Section 8.07(d) of the Original Agreement is hereby amended by deleting the
period at the end thereof and inserting the following:



provided, further, that the Collateral Agent shall (and the Lenders hereby
authorize the Collateral Agent to), upon the request of the Borrower, release
any Additional Vessel from the Collateral and terminate the related Security
Documents (including the Guaranty) if the Additional Vessel Release Conditions
shall have been satisfied.



(e) Section 8.18 of the Original Agreement is hereby amended by adding in the
proviso thereof immediately after the phrase “a Subsidiary of the Borrower” the
following:



or a Subsidiary Guarantor (it being understood and agreed that in the cases of
Sections 7.13(a), 8.03(a) and 8.10(iv) and clause (a) of the definition of
“Change of
2

--------------------------------------------------------------------------------



Control”, as such clauses apply to any Subsidiary of Genco in its capacity as a
Subsidiary Guarantor, the word “Borrower” shall be read to mean Genco)


6.                   No Other Amendment.  All other terms and conditions of the
Original Agreement shall remain in full force and effect and the Original
Agreement shall be read and construed as if the terms of this Amendment were
included therein by way of addition or substitution, as the case may be.


7.                  Conditions Precedent to the Effectiveness of this
Amendment.  The effectiveness of this Amendment shall be expressly subject to
the following conditions precedent, unless otherwise waived by the
Administrative Agent (acting at the instruction of the Required Lenders):



(a) This Amendment.  The Borrower shall have duly executed and delivered this
Amendment to the Administrative Agent.




(b) Corporate Authority.  The Administrative Agent shall have received the
following documents in form and substance satisfactory to the Administrative
Agent and its legal advisers:



i.               copies, certified as true and complete by an officer of the
Borrower of the resolutions of its board of directors evidencing approval of the
transactions contemplated hereby and authorizing an appropriate officer or
officers or attorney-in-fact or attorneys-in-fact to execute the same on its
behalf;


ii.             certificate of the jurisdiction of incorporation of the Borrower
as to the good standing thereof; and


iii.            confirmation that the Organizational Documents of the Borrower
has not changed since the Closing Date.



(c) Officer’s Certificate.  The Borrower shall provide to the Administrative
Agent an officer’s certificate certifying as to the matters set forth in
Sections 2 and 3 of this Amendment.




(d) Interest, Fees and Expenses Paid.  The Administrative Agent shall have
received payment in full of all interest, fees and expenses (including
reasonable legal fees) due under or in connection to the Original Agreement and
this Amendment.



8.                  Other Documents.  By the execution and delivery of this
Amendment, the Borrower on behalf of itself and each other Obligor and the
Lenders hereby consent and agree that all references in the Note and the
Security Documents to the Original Agreement shall be deemed to refer to the
Original Agreement as amended by this Amendment.  By the execution and delivery
of this Amendment, each of the parties hereby consents and agrees that each of
the Note and any other documents that has been executed in connection with the
Original Agreement and each of the parties obligations under the Original
Agreement shall remain in full force and effect notwithstanding the amendments
contemplated hereby.


9.                  Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of
the General Obligations Law of the State of New York.


3

--------------------------------------------------------------------------------



10.                Counterparts.  This Amendment may be executed in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts each of which, when so executed, shall
be deemed to be an original but all such counterparts shall constitute but one
and the same agreement.


11.               Headings; Amendment.  In this Amendment, section headings are
inserted for convenience of reference only and shall be ignored in the
interpretation of this Amendment.  This Amendment cannot be amended other than
by written agreement signed by the parties hereto.


[Signature Page Follows]




4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized representative on the day and year first above written.



 
BALTIC TRADING LIMITED, as the Borrower
     
By:
/s/ Apostolos D. Zafolias
   
Name: Apostolos D. Zafolias
   
Title: Chief Financial Officer





 

--------------------------------------------------------------------------------

 

 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH
as Administrative, Security Agent and Lender
     
By:
/s/ Erik Havnvik
   
Name: Erik Havnvik
   
Title: Vice President
         
By:
/s/ Mogens R. Jensen
   
Name: Mogens R. Jensen
   
Title: Senior Vice President






 
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),
as Mandated Lead Arranger and as Lender
     
By:
/s/ Bjarte Boe  /s/ Magnus Arve    
Name: Bjarte Boe
Magnus Arve    
Title: Head of Investment Banking
Senior Legal Counsel

 
 

--------------------------------------------------------------------------------

 